Bigelow, C. J.
The debt claimed in this case is for a general money balance due to the plaintiffs, arising out of transactions between the parties as bankers and brokers, negotiating together by means of checks, drafts, notes and bills sent for collection to each other in the cities of Baltimore and Boston respectively. There is nothing in the case to take it out of the ordinary rule, by which a contract to pay money follows the person of the creditor, and renders the debtor liable to pay the same either in or out of the state, wherever the creditor may see fit to enforce it. No agreement, by which the defendants were to be held only in this state for the balance which they might owe, as the result of these transactions with the plaintiffs, can be inferred from the facts stated. The general course of dealing, by which the parties accepted and paid drafts on each other for sums of money from time to time, was adopted only for mutual convenience and accommodation, but did not in any way change the legal relations of the parties as debtor and creditor, or the right of each to recover of the other, as an ordinary debt, any balance which might at any time be due. The legal obligation of the defendants was to pay the debt to the plaintiffs either in Maryland, where they resided, or in this state, or wherever else it might legally be enforced. It was not a liability on a contract to be performed here. It follows that the discharge in insolvency of the defendants does not operate as a bar to the debt due to the plaintiffs, who were at the time it was contracted, and are now, citizens of another state. Savoye v. Marsh, 10 Met. 594. Woodbridge v. Allen, 12 Met. 470. Scribner v Fisher, 2 Gray, 43. Judgment for the plaintiffs.